  Case 1:20-cv-01586-RGA Document 1 Filed 11/23/20 Page 1 of 13 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 BLAKE ORDONEZ,                                      )
                                                     )
                         Plaintiff,                  )
                                                     )   Case No. ______________
         v.                                          )
                                                     )   JURY TRIAL DEMANDED
 CIT GROUP INC., ELLEN R. ALEMANY,                   )
 MICHAEL L. BROSNAN, MICHAEL A.                      )
 CARPENTER, DORENE C. DOMINGUEZ,                     )
 ALAN FRANK, WILLIAM M. FREEMAN,                     )
 R. BRAD OATES, GERALD ROSENFELD,                    )
 JOHN RYAN, SHELIA A. STAMPS,                        )
 KHANH T. TRAN, LAURA S. UNGER,                      )
 FIRST CITIZENS BANCSHARES, INC.,                    )
 FIRST-CITIZENS BANK & TRUST                         )
 COMPANY, and FC MERGER                              )
 SUBSIDIARY IX, INC.,                                )
                                                     )
                         Defendants.                 )

    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on October 16, 2020 (the

“Proposed Transaction”), pursuant to which CIT Group Inc. (“CIT” or the “Company”) will be

acquired First Citizens BancShares, Inc. (“First Citizens”), Citizens Bank & Trust Company

(“FCB”), and FC Merger Subsidiary IX, Inc. (“Merger Sub,” and together with Parent and FCB,

“BancShares”).

       2.      On October 15, 2020, CIT’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger
  Case 1:20-cv-01586-RGA Document 1 Filed 11/23/20 Page 2 of 13 PageID #: 2




Agreement”) with BancShares.         Pursuant to the terms of the Merger Agreement, CIT’s

stockholders will receive 0.06200 of a share of First Citizens common stock for each share of CIT

common stock they own.

       3.      On November 16, 2020, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (“SEC”)

in connection with the Proposed Transaction.

       4.      The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of CIT common stock.




                                                  2
  Case 1:20-cv-01586-RGA Document 1 Filed 11/23/20 Page 3 of 13 PageID #: 3




       9.      Defendant CIT is a Delaware corporation and maintains its principal executive

offices at 11 W. 42nd Street, New York, New York 10036. CIT’s common stock is traded on the

New York Stock Exchange under the ticker symbol “CIT.”

       10.     Defendant Ellen R. Alemany is Chief Executive Officer and Chair of the Board of

the Company.

       11.     Defendant Michael L. Brosnan is a director of the Company.

       12.     Defendant Michael A. Carpenter is a director of the Company.

       13.     Defendant Dorene C. Dominguez is a director of the Company.

       14.     Defendant Alan Frank is a director of the Company.

       15.     Defendant William M. Freeman is a director of the Company.

       16.     Defendant R. Brad Oates is a director of the Company.

       17.     Defendant Gerald Rosenfeld is a director of the Company.

       18.     Defendant John Ryan is a director of the Company.

       19.     Defendant Sheila A. Stamps is a director of the Company.

       20.     Defendant Khanh T. Tran is a director of the Company.

       21.     Defendant Laura S. Unger is a director of the Company.

       22.     The defendants identified in paragraphs 10 through 21 are collectively referred to

herein as the “Individual Defendants.”

       23.     Defendant First Citizens is a Delaware corporation and a party to the Merger

Agreement.

       24.     Defendant FCB is a North Carolina chartered commercial bank, a wholly-owned

subsidiary of First Citizens, and a party to the Merger Agreement.




                                                3
  Case 1:20-cv-01586-RGA Document 1 Filed 11/23/20 Page 4 of 13 PageID #: 4




       25.    Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

FCB, and a party to the Merger Agreement.

                             SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       26.    CIT is a financial holding company with over a century of experience and operates

a principal bank subsidiary, CIT Bank, N.A. (“CIT Bank”).

       27.    CIT Bank’s commercial banking segment includes commercial financing,

community association banking, middle market banking, equipment and vendor financing,

factoring, railcar financing, treasury and payments services, and capital markets and asset

management.

       28.    CIT Bank’s consumer banking segment includes a national direct bank and regional

branch network

       29.    On October 15, 2020, CIT’s Board caused the Company to enter into the Merger

Agreement with BancShares.

       30.    Pursuant to the terms of the Merger Agreement, CIT’s stockholders will receive

0.06200 of a share of First Citizens common stock for each share of CIT common stock they own.

       31.    According to the press release announcing the Proposed Transaction:

       First Citizens BancShares, Inc. (NASDAQ: FCNCA) (“First Citizens”), the parent
       company of First-Citizens Bank & Trust Company, and CIT Group Inc. (NYSE:
       CIT) (“CIT”), the parent company of CIT Bank, N.A., jointly announced today that
       they have entered into a definitive agreement under which the companies will
       combine in an all-stock merger of equals to create the 19th largest bank in the
       United States based on assets. . . .

       Under the terms of the definitive merger agreement, which was unanimously
       approved by the Boards of Directors of both companies, CIT stockholders will
       receive 0.0620 shares of First Citizens class A common stock for each share of CIT
       common stock they own. First Citizens stockholders will own approximately 61%
       and CIT stockholders will own approximately 39% of the combined company. . . .



                                               4
  Case 1:20-cv-01586-RGA Document 1 Filed 11/23/20 Page 5 of 13 PageID #: 5




       Approval and Timing

       The merger is expected to close in the first half of 2021, subject to satisfaction of
       customary closing conditions, including receipt of regulatory approvals and
       approval by the stockholders of each company.

       Transaction Advisors

       Piper Sandler & Co. served as financial advisor to First Citizens, with Smith,
       Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P. serving as legal advisor.
       Keefe, Bruyette & Woods, A Stifel Company, and Morgan Stanley & Co. LLC
       served as financial advisor to CIT, with Sullivan & Cromwell LLP serving as legal
       advisor.

The Registration Statement Omits Material Information, Rendering It False and Misleading

       32.     Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       33.     As set forth below, the Registration Statement omits material information.

       34.     First, the Registration Statement omits material information regarding the

Company’s financial projections.

       35.     The Registration Statement fails to disclose the CIT Street Estimates, the Case 1

Adjusted CIT Financial Projections, and the Case 2 Adjusted CIT Financial Projections.

       36.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       37.     Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisors, Keefe, Bruyette & Woods, Inc.

(“KBW”) and Morgan Stanley & Co. LLC (“MS”).




                                                5
  Case 1:20-cv-01586-RGA Document 1 Filed 11/23/20 Page 6 of 13 PageID #: 6




       38.     With respect to KBW’s Selected Companies Analyses, the Registration Statement

fails to disclose the individual multiples and metrics for the companies observed in the analyses.

       39.     With respect to KBW’s Relative Contribution Analysis, the Registration Statement

fails to disclose: (i) the balance sheet data used in the analysis; (ii) the CIT Street Forecasts used

in the analysis; (iii) the adjusted financial forecasts and projections of CIT used in the analysis;

and (iv) the diluted share counts used in the analysis.

       40.     With respect to KBW’s Pro Forma Financial Impact Analysis, the Registration

Statement fails to disclose: (i) the closing balance sheet estimates used in the analysis; (ii) the CIT

Street Forecasts used in the analysis; and (iii) the “pro forma assumptions.”

       41.      With respect to KBW’s CIT Discounted Cash Flow Analysis, the Registration

Statement fails to disclose: (i) the CIT Street Forecasts used in the analysis; (ii) the individual

inputs and assumptions underlying the discount rates ranging from 11.0% to 14.0%; (iii) the

estimated excess cash flows that CIT could generate over the five-year period from 2021 through

2026; (iv) CIT’s terminal values; and (v) KBW’s basis for applying a range of 7.0x to 9.0x,

assuming 8.0% earnings growth and 6.0% balance sheet growth, and assuming that CIT would

maintain a common equity tier 1 ratio of 10.50%.

       42.     With respect to KBW’s First Citizens Discounted Cash Flow Analysis, the

Registration Statement fails to disclose: (i) the individual inputs and assumptions underlying the

discount rates ranging from 9.0% to 12.0%; (ii) the estimated excess cash flows that First Citizens

could generate over the five-year period from 2021 through 2026; (iii) First Citizens’ terminal

values; and (iv) KBW’s basis for applying a range of 9.0x to 12.0x, assuming 9.0% earnings

growth and 7.0% balance sheet growth, and assuming that First Citizens would maintain a common

equity tier 1 ratio of 10.00%.




                                                  6
  Case 1:20-cv-01586-RGA Document 1 Filed 11/23/20 Page 7 of 13 PageID #: 7




        43.       With respect to KBW’s Pro Forma Combined Discounted Cash Flow Analysis, the

Registration Statement fails to disclose: (i) the cost savings, related expenses, accounting

adjustments, and restructuring charges used in the analysis; (ii) the individual inputs and

assumptions underlying the discount rates ranging from 10.5% to 12.5%; (iii) the estimated excess

cash flows that the pro forma combined entity could generate over the five-year period from

2021 through 2026; (iv) the pro forma combined entity’s terminal values; and (v) KBW’s basis for

applying a range of 9.0x to 11.0x and assuming that the pro forma combined entity would maintain

a common equity tier 1 ratio of 10.00%.

        44.       With respect to MS’s Public Trading Comparables Analyses, the Registration

Statement fails to disclose the individual multiples and metrics for the companies observed in the

analyses.

        45.       With respect to MS’s CIT Dividend Discount Analysis, the Registration Statement

fails to disclose: (i) the CIT Street Forecasts used in the analysis; (ii) the terminal values of CIT;

(iii) MS’s basis for using a range of terminal forward multiples of 7.0x to 9.0x, assuming 8%

annual growth, assuming that CIT would make distributions of capital in excess of the amount

necessary to achieve a 10.5% common equity Tier 1 ratio level, and assuming a 1.0% opportunity

cost of cash; and (iv) the individual inputs and assumptions underlying the 12.5% to 14.0%

discount rates.

        46.       With respect to MS’s CIT Analyst Price Targets Analysis, the Registration

Statement fails to disclose: (i) the price targets observed in the analysis; and (ii) the sources thereof.

        47.       With respect to MS’s First Citizens Dividend Discount Analysis, the Registration

Statement fails to disclose: (i) the terminal values of First Citizens; (ii) MS’s basis for using a

range of terminal forward multiples of 9.0x to 11.0x, assuming 9% annual growth, assuming that




                                                    7
  Case 1:20-cv-01586-RGA Document 1 Filed 11/23/20 Page 8 of 13 PageID #: 8




First Citizens would make distributions of capital in excess of the amount necessary to achieve a

10.0% common equity Tier 1 ratio level, and assuming a 1.0% opportunity cost of cash; and (iii)

the individual inputs and assumptions underlying the 6.8% to 8.8% discount rates.

       48.     With respect to MS’s Pro Forma Accretion/Dilution Analysis, the Registration

Statement fails to disclose: (i) the CIT Street Forecasts used in the analysis; and (ii) the synergies

used in the analysis.

       49.     With respect to MS’s Pro Forma Dividend Discount Analysis, the Registration

Statement fails to disclose: (i) the CIT Street Forecasts used in the analysis; (ii) the synergies used

in the analysis; (iii) the terminal values of First Citizens Class A common stock; (iv) MS’s basis

for using a range of terminal forward multiples of 9.0x to 11.0x, assuming that First Citizens would

make distributions of capital in excess of the amount necessary to achieve a 10.0% common equity

Tier 1 ratio level, and assuming a 1.0% opportunity cost of cash; and (v) the individual inputs and

assumptions underlying the 9.2% to 11.2% discount rates.

       50.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       51.     Third, the Registration Statement omits material information regarding KBW and

MS.

       52.     The Registration Statement fails to disclose the amount of compensation KBW

received for acting “as (i) joint book-running manager for CIT’s August 2018 offering of senior

unsecured notes, (ii) joint book-running manager for CIT Bank’s September 2019 offering of

senior unsecured fixed-to-floating rate notes, (iii) senior co-manager for CIT’s November 2019

offering of preferred stock, (iv) senior co-manager for CIT’s November 2019 offering of fixed-to-




                                                  8
  Case 1:20-cv-01586-RGA Document 1 Filed 11/23/20 Page 9 of 13 PageID #: 9




fixed rate subordinated notes and (v) financial advisor to CIT in connection with its September

2020 disposition of its investment management and trust business.”

       53.     The Registration Statement fails to disclose the timing and nature of the past

services MS provided to the Company.

       54.     The Registration Statement also fails to disclose whether MS has performed past

services for First Citizens or its affiliates, and if so, the timing and nature of the services and the

amount of compensation received by MS for providing the services.

       55.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       56.     Fourth, the Registration Statement fails to disclose whether the Company entered

into any confidentiality agreements that contained standstill and/or “don’t ask, don’t waive”

provisions.

       57.     Without this information, stockholders may have the mistaken belief that, if these

potentially interested parties wished to come forward with a superior offer, they are or were

permitted to do so, when in fact they are or were contractually prohibited from doing so.

       58.     The omission of the above-referenced material information renders the Registration

Statement false and misleading.

       59.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.




                                                  9
 Case 1:20-cv-01586-RGA Document 1 Filed 11/23/20 Page 10 of 13 PageID #: 10




                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and CIT

       60.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       61.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. CIT is liable as the

issuer of these statements.

       62.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.

       63.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       64.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       65.     The Registration Statement is an essential link in causing plaintiff to approve the

Proposed Transaction.

       66.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.



                                                 10
 Case 1:20-cv-01586-RGA Document 1 Filed 11/23/20 Page 11 of 13 PageID #: 11




       67.     Because of the false and misleading statements in the Registration Statement,

plaintiff is threatened with irreparable harm.

                                             COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                      Against the Individual Defendants and BancShares

       68.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       69.     The Individual Defendants and BancShares acted as controlling persons of CIT

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as officers and/or Board members of CIT and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Registration

Statement, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.

       70.     Each of the Individual Defendants and BancShares was provided with or had

unlimited access to copies of the Registration Statement alleged by plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause them to be corrected.

       71.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.




                                                  11
 Case 1:20-cv-01586-RGA Document 1 Filed 11/23/20 Page 12 of 13 PageID #: 12




       72.     BancShares also had supervisory control over the composition of the Registration

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Registration Statement.

       73.     By virtue of the foregoing, the Individual Defendants and BancShares violated

Section 20(a) of the 1934 Act.

       74.     As set forth above, the Individual Defendants and BancShares had the ability to

exercise control over and did control a person or persons who have each violated Section 14(a) of

the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934

Act.   As a direct and proximate result of defendants’ conduct, plaintiff is threatened with

irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;




                                                 12
 Case 1:20-cv-01586-RGA Document 1 Filed 11/23/20 Page 13 of 13 PageID #: 13




       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: November 23, 2020                            RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Seth D. Rigrodsky (#3147)
                                                    Brian D. Long (#4347)
                                                    Gina M. Serra (#5387)
                                                    300 Delaware Avenue, Suite 210
                                                    Wilmington, DE 19801
                                                    Telephone: (302) 295-5310
                                                    Facsimile: (302) 654-7530
                                                    Email: sdr@rl-legal.com
                                                    Email: bdl@rl-legal.com
                                                    Email: gms@rl-legal.com

                                                     Attorneys for Plaintiff




                                                   13
